     Case 3:21-cv-00571-JLS-BGS Document 38 Filed 07/29/21 PageID.697 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    BLACK MOUNTAIN EQUITIES, INC.,                      Case No.: 21-CV-571 JLS (BGS)
12                                       Plaintiff,
                                                          ORDER (1) VACATING PENDING
13    v.                                                  DATES AND DEADLINES AND
                                                          (2) DENYING WITHOUT
14    TWO RIVERS WATER & FARMING
                                                          PREJUDICE APPLICATION FOR
      COMPANY,
15                                                        PRELIMINARY INJUNCTION IN
                                       Defendant.         LIGHT OF JOINT NOTICE OF
16
                                                          SETTLEMENT
17
                                                          (ECF Nos. 8, 36)
18
19
20         Presently before the Court is the Parties’ Joint Notice of Settlement (“Joint Notice,”
21   ECF No. 36), indicating “that [they] have agreed to settle the above-entitled matter in its
22   entirety,” id. at 1, and, in light thereof, “respectfully request[ing] that the Court vacate all
23   pending deadlines in this case,” id. at 2.
24         Good cause appearing, the Court VACATES all pending dates and deadlines in this
25   matter—except those set by Magistrate Judge Bernard G. Skomal in his July 29, 2021
26   Order, see ECF No. 37—including, without limitation, the August 2, 2021 deadline to
27   submit a joint status report and the August 26, 2021 status hearing. In addition, in light of
28   the Joint Notice, the Court DENIES Plaintiff Black Mountain Equities, Inc.’s Application

                                                      1
                                                                                   21-CV-571 JLS (BGS)
     Case 3:21-cv-00571-JLS-BGS Document 38 Filed 07/29/21 PageID.698 Page 2 of 2



 1   for Preliminary Injunction (ECF No. 8), WITHOUT PREJUDICE to Plaintiff renewing
 2   said motion should this matter fail to settle.
 3         IT IS SO ORDERED.
 4   Dated: July 29, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                                                       21-CV-571 JLS (BGS)
